Per Curiam.
The motion for a stay of order awarding custody of infant child pending determination of appeal should be granted. Upon the argument the learned trial justice was charged by counsel for the moving appellant with rendering his decision in this matter under the “ sinister influence ” of counsel for the relator. We have *590examined the papers submitted by the appellant and find nothing therein justifying the charge. The decision represented the opinion of the justice upon the disputed facts as presented to him and he should not be subjected to such gratuitous attacks by a dissatisfied litigant. At most, these papers present but a debatable error of judgment or a debatable exercise of discretion in a result honestly reached by the learned court. If the charge were contained in the moving papers, we would strike the papers from our files, since the charge is not justified by the facts alleged. Counsel is admonished that such conduct is inexcusable and will not be countenanced.
Present—-Lazansky, P. J., Rich, Kapper, Hagarty and Carswell, JJ.
Motion for stay of order awarding custody of infant child pending determination of appeal granted. Order signed.